Civil action, to recover balance due on salary, or wages, it being alleged that plaintiff was employed by the defendant to render certain services in connection with the sale of its products in North Carolina.
From a verdict and judgment for the plaintiff in the sum of $187.00, the defendant appeals.
The first assignment of error is as follows: "Exceptions 1 to 16, inclusive, relate to the introduction of evidence. (R., pp. 6 to 14, inclusive.)" And the third assignment of error is of the same tenor. We are precluded from considering these exceptions, as they do not comply with the rules of practice prescribed for the presentation of exceptions on appeal. Rules are of no value unless they are to be observed uniformly and without exception, in the absence of some valid reason therefor. Leonard v. Davis,187 N.C. 471.
The defendant's motion for judgment as of nonsuit, made at the close of plaintiff's evidence, was properly overruled.
The verdict and judgment will be upheld.
No error. *Page 829